Citation Nr: 0813813	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO. 07-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran's income for VA pension purposes includes 
his step daughter's Social Security Administration (SSA) 
income.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from May 1962 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the veteran nonservice-
connected pension benefits.

In November 2006, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record. 

In June 2007, the Board remanded to the RO the claim on 
appeal to afford the veteran a Board hearing. The RO 
scheduled the veteran for a hearing, but he failed to appear 
and did not request that the hearing be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action, on his part, is required.


REMAND

In August 2005, the veteran was granted entitlement to 
nonservice-connected pension, effective January 26, 2005. His 
monthly entitlement was based on his and his spouse's income, 
in addition to his step daughter's SSA income. The veteran 
argues that his step daughter's SSA income is used solely for 
her college expenses and he has no access to these funds. 
Therefore, he asserts that her SSA income should not be used 
in the computation of his countable income.

VA laws and regulations pertaining to the computation of 
income for pension benefits provide that payments of any kind 
from any source shall be counted as income during the 12 
month annualized period in which received unless explicitly 
excluded under 38 C.F.R. § 3.272. See 38 C.F.R. § 3.271(a); 
see also 38 U.S.C.A. § 1521(c) ("the rate [of pension] 
payable shall be reduced by the amount of the veteran's 
annual income and . . . the amount of annual income from such 
family members. In addition, 38 C.F.R. § 3.23(d)(4) defines 
the veteran's annual income as including the veteran's annual 
income, and the annual income of each child of the veteran in 
the veteran's custody, to the extent that such child's income 
is reasonably available to or for the veteran, unless in the 
judgment of the VA to do so would work a hardship on the 
veteran. That regulation also provides that there is a 
rebuttable presumption that all such child's income is 
reasonably available to or for the veteran. Furthermore, 38 
C.F.R. § 3.272 pertaining to exclusions from income do not 
provide for any exclusion of a dependant's child's unearned 
income.  

A child's income shall be "reasonably available" when it 
can be readily applied to meet the veteran's expenses 
necessary for reasonable family maintenance, and "hardship" 
shall be held to exist when annual expenses necessary for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement. Expenses necessary 
for reasonable family maintenance include expenses for basic 
necessities (such as food, clothing, shelter, etc.) and other 
expenses, determined on a case-by-case basis, which are 
necessary to support a reasonable quality of life. 38 C.F.R. 
§ 3.23(d)(6).

To determine whether including the veteran's step daughter's 
SSA income in the veteran's countable income would work a 
hardship on the veteran, the Board would need a breakdown of 
the veteran's annual expenses. However, it does not appear 
from the record that the RO has requested that the veteran 
submit his expenses, though he has submitted his income. 
Therefore, to make an informed decision regarding the issue 
on appeal, the RO/AMC should request that the veteran submit 
his annual expenses for the period since January 26, 2005, 
the effective date of the grant of his nonservice-connected 
pension.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and request that he provide detailed 
information on the extent of his monthly 
expenses for purposes of reasonable 
household maintenance since January 26, 
2005 to include, if possible, proof his 
payment of these expenditures during the 
referenced term, for the purpose of 
establishing a basis for application of 
the financial hardship exclusion of 
additional income.

2. Thereafter, the RO should readjudicate 
the issue of whether the veteran's income 
for VA pension purposes includes his step 
daughter's SSA income, to include the 
inextricably intertwined matter of whether 
to exclude the SSA benefits from countable 
income based on financial hardship. 38 
C.F.R. § 3.23(d)(4),(d)(6). If the claim 
is not granted, the veteran should be 
furnished with another supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

